As filed with the Securities and Exchange Commission on July 26, 2013 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) Direxion Funds 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York 10019 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York 10019 (Name and Address of Agent for Service) Copy to: Adam R. Henkel Eric S. Purple U.S. Bancorp Fund Services, LLC K&L Gates LLP 615 East Michigan 1treet, NW Milwaukee, WI 53202 Washington, DC20006 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On July 31, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 132 (the “Amendment”) was filed pursuant to Rule 485(a)(1) under the Securities Act of 1933 on May 30, 2013, and pursuant to Rule 485(a)(1) would become effective on July 29, 2013. This Post-Effective Amendment No. 135 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating July 31, 2013 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 135 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, (the “Securities Act”) and the Investment Company Act of 1940 Act, as amended, the Registrant certifies that this Post-Effective Amendment No. 135 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act, and the Registrant has duly caused this Post-Effective Amendment No. 135 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and the State of New York on July 26, 2013. DIREXION FUNDS By:/s/ Daniel D. O’Neill Daniel D. O’Neill President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 135 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Lawrence C. Rafferty* Chairman of the Board July 26, 2013 Lawrence C. Rafferty /s/ Gerald E. Shanley III* Trustee July 26, 2013 Gerald E. Shanley III /s/ John Weisser* Trustee July 26, 2013 John Weisser /s/ Patrick J. Rudnick Principal Financial July 26, 2013 Patrick J. Rudnick Officer and Treasurer /s/ Daniel D. O’Neill President and Principal July 26, 2013 Daniel D. O’Neill Executive Officer *By: /s/ Patrick J. Rudnick Patrick J. Rudnick, Principal Financial Officer, Treasurer and Attorney-In Fact
